Citation Nr: 0825149	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-26 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for hypertension.

3.  Entitlement to service connection for residuals of 
shrapnel wound, forehead.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his caretaker Ms. J.G.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to August 1942 and from March 1945 to December 
1945.  The veteran was a Prisoner of War (POW) of the 
Government of Japan, in the Philippines, from April 1942 to 
August 1942.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, the Republic of the Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 2003, the veteran was found incompetent to handle 
disbursement of VA funds; his wife has been appointed as his 
fiduciary, and is the appellant on his behalf in this matter.  

In January 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the Los Angeles, 
California RO.  A transcript of that hearing has been 
associated with the claims file.  After the hearing, the 
record was held open for 30 days so that additional evidence 
could be submitted.  However, no additional evidence was 
received.  This case has come to the Board from the Los 
Angeles RO after the hearing.

The issue of entitlement to service connection for residuals 
of shrapnel wound, forehead, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension is primarily manifested by diastolic blood 
pressure readings below 110 and systolic blood pressure 
readings below 200.    

2.  Post-traumatic stress disorder is primarily manifested by 
depression, irritability, moodiness, intrusive thoughts, 
nightmares, flashbacks, physical reactions to reminders, 
avoidance behavior, emotional numbness, sleep and 
concentration problems, and guardedness.  Occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (2007).

2.  With reasonable doubt resolved in favor of the veteran, 
the criteria for an evaluation of 50 percent, but no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9411 
(2007).     




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board is remanding the veteran's claim for service 
connection for residuals of shrapnel wound, forehead.  
Further discussion about the duty to notify and assist 
regarding this issue is unnecessary at this time.  

Regarding the veteran's claim for an increased initial rating 
for hypertension, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess/Hartman, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  
Dingess/Hartman, 19 Vet. App. at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify regarding 
that issue has been satisfied.  

For increased compensation claims (as opposed to increased 
initial rating claims) such as the veteran's claim for an 
increased rating for PTSD, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), provide at least 
general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

For his claim for an increased rating for PTSD, the veteran 
was not provided with proper notice as prescribed by Vazquez-
Flores prior to the initial unfavorable AOJ decision; 
however, for the reasons discussed below, the Board finds 
that this error did not result in any prejudice to the 
veteran.

The veteran was sent a notification letter in March 2005 that 
informed him that evidence of an increase in severity/ 
worsening of his PTSD was needed to substantiate his claim 
for an increased rating.  This letter also notified the 
veteran of his and VA's respective duties for obtaining 
evidence.  

A March 2006 letter provided proper notice regarding degrees 
of disability and effective dates.  This letter also notified 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and also provided examples of the types of medical and 
lay evidence that the veteran may submit or ask the Secretary 
to obtain.  The examples given included VA and Federal 
treatment records, Social Security determinations, statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work, and statements discussing his disability symptoms 
from people who have witnessed how they affect him.  The 
March 2005 and March 2006 letters were issued prior to the 
initial unfavorable AOJ decision.  

While an explanation of the Diagnostic Code relevant to PTSD 
was not provided to the veteran in these letters, the Board 
does not view the relevant Diagnostic Code for PTSD to be 
covered by the second requirement of Vazquez-Flores, and no 
further analysis in that regard is necessary.  The March 2005 
and March 2006 letters did not fully satisfy the VCAA duty to 
notify with respect to element (1) from Vazquez-Flores.  
Essentially, these letters did not specifically ask the 
veteran to provide evidence of the effect that any worsening 
has on his employment and daily life.    

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

Initially, regarding any prejudice, the Board finds it 
telling that the veteran is represented by a veterans' 
service organization that the Board presumes knowledgeable in 
the relevant law and procedures and that has not alleged any 
prejudice to the veteran in the notice that has been given.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  
Statements made by the veteran's fiduciary and representative 
show actual knowledge of what is needed to substantiate his 
claim, including medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  For 
example, at the veteran's January 2008 personal hearing, 
testimony was elicited by the veteran's representative from 
the veteran, his wife/fiduciary, and his caretaker about the 
effects of the veteran's disability on his daily life.  After 
prompting by his representative, the veteran also testified 
that he quit working in 2003 because of his health issues.  
Retirement in 2002 was reported at his June 2005 VA 
examination.  These statements show awareness by the 
veteran's representative and the veteran's fiduciary of what 
is needed to substantiate the veteran's claim, including 
evidence of the effects of any worsening on employment and 
daily life.  Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant that demonstrate an awareness of what was 
necessary to substantiate his claim.  Id., 22 Vet. App. at 
49.  This showing of actual knowledge satisfies the first 
requirement of Vazquez-Flores.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
"buddy statements", private medical records, hearing 
transcripts, service personnel records and service treatment 
records.  There is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
evidence has not been received.  VA examinations were 
provided in connection with the veteran's increased/ initial 
rating claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473; Vazquez-Flores, 22 Vet. App. 37.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II. Increased Ratings

The veteran asserts that service-connected PTSD and 
hypertension are worse than currently evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  Accordingly, separate ratings may be 
assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  The Board acknowledges that 
in cases where entitlement to compensation has already been 
established a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Hypertension

For hypertensive vascular disease, with diastolic pressure of 
predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or; with a history of diastolic 
blood pressure predominantly 100 or more where continuous 
medication is shown necessary for control, a 10 percent 
rating is assigned.  38 C.F.R. § 4.104, DC 7101.  With 
diastolic pressure predominantly 110 or more, or with 
systolic pressure predominantly 200 or more, a 20 percent 
rating is warranted.  Id.  With diastolic pressure 
predominately 120 or more, a 40 percent rating is warranted.  
Id.  With diastolic pressure predominately 130 or more, the 
highest rating available under this code, 60 percent, is 
warranted.  Id.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater with a diastolic blood 
pressure of less than 90mm.  Hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is evaluated as part of the condition 
causing it rather than by a separate evaluation.  38 C.F.R. § 
4.104, DC 7101, Notes 1, 2.  Hypertension is to be evaluated 
separately from hypertensive heart disease and other types of 
heart disease.  38 C.F.R. § 4.104, DC 7101, Note 3 (2007).  
Note 3 was added effective October 6, 2006.  See 71 Fed. 
Reg. 52,457 (Sep. 6, 2006).

After a careful review of the evidence of record, the Board 
finds that the preponderance of such evidence is against a 
finding that the veteran warrants an initial evaluation in 
excess of 10 percent for hypertension.  

At the veteran's personal hearing, his caretaker, Ms. J.G., 
testified that she has been employed in that capacity since 
November 2007 and that she takes the veteran's blood pressure 
daily.  Ms. J.G. reported that the veteran's blood pressure 
was "usually 190 over 100 or 120 sometimes."  The record 
was held open for 30 days after the veteran's hearing so that 
the daily logs of the veteran's blood pressure readings could 
be submitted to VA; however, those logs were not received 
within that time period.  Ms. J.G. also stated that the 
veteran has dizziness, headaches, and passes out.  She 
thought that this may be related to his hypertension.

At a June 2005 VA examination for hypertension and malaria 
the veteran reported that he was diagnosed with hypertension 
in 2001 and that he occasionally gets headaches, but it is 
not known if these are related to high blood pressure.  Blood 
pressure readings at that examination were reported as 
140/66, 130/70, 142/76, and 140/74.  The diagnosis at that 
time was essential hypertension - mildly disabling.  

At a June 2005 VA heart examination blood pressure was noted 
as 137/66.  A January 2007 examination report shows a blood 
pressure reading of 141/80.  VA treatment records through 
June 2007 show no diastolic pressure readings of 110 or 
greater and no systolic readings of 200 or greater.

The veteran was afforded another VA examination for 
hypertension in May 2007.  Blood pressure that day was 
reported as 166/69 and blood pressure readings from a 
September 2006 treadmill test referred to in the examination 
report were 154/58 supine, 150/48 upright and 195/56 "PEAK 
EX".  

There are no findings in significant conflict with the 
findings reported above.  

For the veteran to warrant an evaluation in excess of 
10 percent for hypertension the evidence would have to show 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  Such is not shown by the 
competent medical evidence.  VA treatment records show no 
reports of diastolic pressure of 110 or more or systolic 
pressure 200 or more.  The veteran's caretaker, who has not 
been shown to be a medical professional, has testified that 
the veteran has had diastolic pressure readings of 110 or 
more.  However, her testimony that the veteran's diastolic 
pressure was "usually ... 100 or 120 sometimes" simply does 
not show that the veteran has diastolic pressure 
predominantly 110 or more - especially in light of the 
competent medical evidence of record showing diastolic 
readings predominantly less than 90 up to at least June 2007.   
Accordingly, an initial evaluation in excess of 10 percent 
for hypertension is not warranted.  

B. PTSD

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in relevant parts:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  
38 C.F.R. § 4.126(a) (2007).  The rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  Id.

At the veteran's personal hearing, the veteran's wife 
testified that the veteran has periods where he is moody and 
angry, that he gets up and paces at night, and that he has 
nightmares.  The veteran's caretaker provided similar 
testimony and stated that the veteran gets moody every day 
and tends to simmer down in 20 to 30 minutes.  The veteran 
testified that he gets war nightmares 2 to 3 times a week and 
that when he gets these dreams sometimes he feels that he 
does not want to live anymore.  He also stated that he is 
startled by noises and that he gets moody every day.

On more of a historical note (the veteran's current claim was 
filed in June 2004), after an April 2003 VA examination the 
veteran was diagnosed with PTSD and subsequently awarded 
service connection for this disorder.  The examination report 
also showed an Axis I diagnosis of dementia, not otherwise 
specified.  According to the examiner it was difficult to 
elicit the features of PTSD due to dementia that was 
beginning to mask other conditions.  The examiner concluded 
his report by stating that although PTSD was present, the 
social and vocational impairment manifest was due to age 
related cognitive impairment.  Based on the findings in the 
April 2003 VA examination report, in December 2003 the 
veteran was found incompetent to handle disbursement of VA 
funds.   

In June 2005, the veteran was afforded a VA examination in 
connection with his current claim for an increased rating.  
At this examination the veteran reported having intrusive 
thoughts 2 to 3 times a week, nightmares, flashbacks, 
avoidance behavior, psychological amnesia, a sleep disorder, 
being easily irritable with verbal outbursts of anger, 
hypervigilance, impaired concentration, exaggerated startle 
response, and depression.  On mental status examination it 
was noted that the veteran was casually and neatly dressed 
and alert, awake and oriented times 3.  The veteran admitted 
to auditory and visual hallucinations such as hearing a 
murmur and seeing "[a] bunch of Japanese after me," and 
reported his mood as "moody."  His manner and attitude was 
guarded and his speech normal.  He denied suicidal and 
homicidal thoughts, intent or plan.  His sleep was reportedly 
poor and his appetite okay.  The examiner stated that except 
for some memory problems, reported as the veteran admitting 
both short and long term memory problems and needing time to 
recall, at the time of the interview cognitive functioning 
was relatively good.  The examiner also noted that diabetes 
may contribute to variation in functioning with good days and 
bad days.  The Axis I diagnoses given were chronic PTSD and 
depression, not otherwise specified.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned.  The examiner 
explained that the veteran had serious PTSD symptoms and 
moderate social impairment.  The various GAF scores assigned 
to the veteran will be discussed further below.

A July 2004 VA biopsychosocial assessment and numerous VA 
group treatment notes dating from March 2005 to June 2007 
show similar objective findings.  According to these reports, 
the veteran is cooperative and has appropriate grooming.  His 
speech has a decreased volume and is spontaneous.  His 
thought process is linear; thought content reveals no 
evidence of suicidal or homicidal ideation, he has no audio 
or visual hallucinations and no delusions; and his affect is 
constricted but appropriate to content.  His cognition is 
reportedly alert and he is oriented to person, place, time, 
and situation with fair insight and judgment.  The GAF score 
given on the group progress notes was consistently 50.  The 
July 2004 biopsychosocial assessment showed a GAF score of 
45.  An August 2005 psychiatry note stated that the veteran's 
wife reported that the veteran was doing much better at that 
time but still had spells of irritability.  

In June 2007, the author of the July 2004 VA biopsychosocial 
assessment submitted a letter relaying the symptoms reported 
by the veteran at the time of that assessment.  These 
symptoms were intrusive thoughts, nightmares, flashbacks, 
physical reactions to reminders, avoidance of thinking or 
talking about trauma, problems remembering important aspects 
of the trauma, emotional numbness, sleep and concentration 
problems, and guardedness related to World War II combat 
trauma and surviving the Baatan Death March.  Additionally, 
the veteran had reported dissatisfaction with life, feeling 
life was empty, boredom, dysphoria, foreboding, feeling 
helpless and worthless, memory problems, and lack of energy.  
The author of the assessment has been involved in some of the 
veteran's group treatment.   

Throughout the appeal period, the veteran's PTSD has been 
primarily manifested by depression, irritability, moodiness, 
intrusive thoughts, nightmares, flashbacks, physical 
reactions to reminders, avoidance behavior, emotional 
numbness, sleep and concentration problems, and guardedness.  
A VA examiner in June 2005 reported that the veteran has 
serious PTSD symptoms and moderate social impairment.  
Importantly, the competent medical evidence supports a 
finding that the veteran has a constricted affect and 
disturbances of mood such as depression and moodiness.  The 
Board is of the opinion that these symptoms in combination 
with the other symptoms associated with the veteran's PTSD 
are productive of occupational and social impairment with 
reduced reliability and productivity.  As such, a 50 percent 
disability rating for PTSD, but no more, is warranted.  

A disability evaluation in excess of 50 percent is not 
warranted for PTSD.  For the veteran to be awarded an 
evaluation of 50 percent, the veteran's overall disability 
picture would need to more nearly approximate the criteria 
for a 70 percent rating; that is, occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment thinking or mood than the 
criteria for a 50 percent rating; that is, occupational and 
social impairment with reduced reliability and productivity.  
See 38 C.F.R. § 4.130, DC 9411; see also 38 C.F.R. § 4.7.  

Examples given of symptoms that may show the level of 
impairment needed for a 70 percent evaluation are: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.

Considering the demonstrative symptoms, suicidal ideation, 
obsessional rituals interfering with routine activities, 
illogical, obscure or irrelevant speech, near continuous 
panic, spatial disorientation, neglect of personal appearance 
and hygiene, difficulty in adapting to stressful 
circumstances, and an inability (as opposed to difficulty) to 
establish and maintain effective relationships is not shown 
by the evidence of record.  In fact, the veteran denies 
suicidal ideation, his speech has been described as normal 
(other than decreased volume), and he has frequently been 
described as being oriented times three and as having an 
appropriate appearance. 

The veteran's disability is certainly manifested by some 
depression; however, it is not shown that this depression 
affects his ability to function independently, appropriately 
and effectively.  No abnormal behavior has been noted in the 
numerous VA group treatment reports and the veteran was able 
to maintain employment until 2003.

Statements from the veteran, his wife, and his caretaker show 
that he is moody and gets angry at times.  At his most recent 
VA psychiatric examination he reported that he is easily 
irritable with verbal outbursts of anger.  Such is not 
demonstrative of unprovoked irritability with periods of 
violence.  

The Board does not associate the level of impaired impulse 
control and depression reflected in the competent evidence, 
combined with the veteran's other symptoms attributable to 
PTSD, as productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment thinking or mood.  The veteran is now 
over 85 years old and is not working or attending school.  It 
is not shown that this is as a direct result of PTSD.  His 
judgment has repeatedly been reported as fair, and with the 
exception of some memory problems (that may be the result of 
age related cognitive decline rather than PTSD), the 
veteran's cognitive functioning has been described as 
relatively good.  The veteran is currently married and was 
reportedly also living with another friend in the household.  
He recently visited family in Canada and the Philippines and 
there is no indication of any significant problems with 
family relations other than the veteran's mood.  While the 
veteran gets moody and is depressed, as discussed above, this 
is not shown to be productive of disability as contemplated 
in the higher 70 percent disability rating.  

Medical professionals have primarily assigned the veteran GAF 
scores of 50.  These scores support a finding that the 
veteran warrants a 50 percent evaluation for PTSD, but no 
more.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DSM-IV, 
46-47.  Although the GAF score does not fit neatly into the 
rating criteria, it is evidence, which the Court has noted 
the importance of in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes).

The GAF scores assigned to the veteran represent serious 
symptoms or functioning, but are on the cusp of showing 
moderate symptoms or functioning.  This is not in significant 
conflict with the assignment of a 50 percent disability 
rating for occupational and social impairment with reduced 
reliability and productivity. 

The Board finds that the veteran's disability picture more 
nearly approximates the criteria for a 50 percent disability 
rating than for a 70 percent disability rating for PTSD.  
Accordingly, an evaluation for PTSD in excess of 50 percent 
is denied.  See 38 C.F.R. § 4.7.  

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than 10 and 50 percent evaluations, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 10 percent for hypertension and an evaluation in 
excess of 50 percent for PTSD, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  The Board finds no 
basis upon which to predicate assignment of "staged" 
ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for 
hypertension and the 50 percent evaluation for PTSD are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disabilities are not so exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.

An evaluation of 50 percent, but no more, for PTSD is 
allowed; to this extent the appeal is granted subject to the 
law and regulations governing the award of monetary benefits.


REMAND

The veteran asserts that he has residuals of a shrapnel wound 
to his forehead, as a result of his military service with the 
Philippine Army during World War II.  Through testimony and 
statements, the veteran contends that during combat in World 
War II an enemy artillery shell fell in front of his position 
and exploded, causing him injury to the head or face.  He 
states that he has a scar on top of his forehead from this 
injury.  

The veteran is a combat veteran and former POW and is 
competent to testify to being injured by shrapnel during 
service.  His statements indicate that he was injured by 
shrapnel in service, and that he has a current residual of 
that injury; namely, a scar on his forehead.  However, beyond 
the veteran's statements, there is no competent medical 
evidence that the veteran has a current residual caused by 
shrapnel during service.  As such, the veteran should be 
scheduled for a VA examination to determine if he has any 
residuals of a shrapnel wound (as described above) and if so, 
the etiology of such residual(s).  

As explained above, VA has a duty to notify and assist 
veterans in substantiating a claim for VA benefits.  It does 
not appear that the veteran was ever properly notified how to 
substantiate his claim for service connection.  The veteran 
should be sent proper notification as is required by the 
VCAA.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be issued a VCAA 
letter appropriate for his claim of 
entitlement to service connection for 
residuals of shrapnel wound, forehead, 
which provides the notices required under 
the relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law.  Sufficient time for response 
should be allowed.

2.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current residual of 
shrapnel wound, forehead.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any scars of the head and 
face should be noted in the examination 
report.  

The examiner should provide an opinion as 
to whether the veteran currently has a 
forehead scar, or any residual disability, 
that is as likely as not (e.g., a 
50 percent or greater probability) 
attributable to a shrapnel wound during 
the veteran's service.  It should be 
reported if there are any retained 
metallic fragments found.  Any opinion 
should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles.

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran, through the 
appellant, and the representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


